DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is written in response to applicant’s correspondence received on 3/22/22.
Amended claims 2-6 and 8 are under examination. 
Any rejection or objection not reiterated herein is overcome by amendment. 
Rejections made in the non-final rejection mailed on 12/6/21 under 35 USC 112(b) and 35 USC 103 are withdrawn. 
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL
The deposit declaration received on 5/11/22 fails to point out if the deposit was made under the terms of the Budapest treaty. If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent; 
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable
Please see the rejection under 35 USC 112(a) in the non-final rejection mailed on 12/6/21 for additional information.  
As stated in MPEP §2411.03, as set forth in 37 CFR 1.809(c), in the event that an application for patent is otherwise in condition for allowance except for a required deposit and the Office has received a written assurance that an acceptable deposit will be made, the Office may notify the applicant in a notice of allowability and set a three month period of time from the mailing date of the notice of allowability within which the deposit must be made in order to avoid abandonment. This time period is not extendable under 37 CFR 1.136 (see 37 CFR 1.136(c)). Failure to make the needed deposit in accordance with this requirement will be considered a failure to prosecute the application under 35 U.S.C. 133 and result in abandonment of the application.
Once the deposit has been made, information regarding the deposit, such as the name and address of the depository, the accession number and the date of the deposit, that is to be added to the specification must be added by means of filing an amendment under the provisions of 37 CFR 1.312. Such an amendment must be filed before or with the payment of the issue fee. Therefore, applicants need to make any necessary deposit of biological material well prior to payment of the issue fee such that the accession number is received with sufficient time remaining to amend the specification as required by 37 CFR 1.809(d) on or before the date the issue fee is paid. See 37 CFR 1.809(e).

EXAMINER’S AMENDMENT
Authorization for the examiner’s amendment was made electronically on 5/16/22. 

The application has been amended as follows:

Cancel claim 1 and 9-20.
Claim 2. A method of extracting extracellular polysaccharide from a Dendrobium officinale endophytic fungus strain, Fusarium solani DO7, deposited at China Center for Type Culture Collection (CCTCC) on March 27, 2017 with the accession number CCTCC NO. M2017145, comprising the following steps:
(1) culturing the Fusarium solani strain DO7 in a seed liquid for fermentation;
(2) filtering the fermented liquid from step (1) under vacuum;
(3) vacuum-concentrating the filtrate from step (2);
(4) alcohol-precipitating the concentrate from step (3);
(5) centrifuging the filtrate after the precipitation in step (4);
(6) dehydrating the precipitants after step (5) by washing with absolute ethanol, acetone and petroleum ether sequentially;
(7) drying the washed precipitants from step (6) at 50-55oC;
(8) dissolving the dried precipitants from step (7) in deionized water and dialyzing; and
(9) freeze-drying the dialysate under vacuum to obtain the extracellular polysaccharide.

Claim 3. The extraction method according to claim 2, wherein the fungus strain in step (1) is inoculated on a slant potato dextrose agar medium in a test tube, and subsequently cultured in a potato dextrose broth (PDB) for 48-72 hours at 28 +/1oC on a shaking table at 120 rpm to obtain a seed liquid; and inoculating the seed liquid at 5-15% v/v in PDB and culturing for 7-14 days at 28 +/1oC on a shaking table at 120 rpm for fermentation.

Claim 4. The extraction method according to claim 2, wherein the vacuum concentration in step (3) is to concentrate the filtrate to 1/10 of the starting volume in a rotary evaporator at 45oC.

Claim 5. The extraction method according to claim 2, wherein the alcohol precipitation in step (4) is to mix the concentrate with 95% ethanol at 1:4 volume ratio and stand for 12-24 hours at 4oC.

Claim 6. The extraction method according to claim 2, wherein the centrifugation in step (5) is at 8000 rpm for 15 minutes. 

Claim 8. The extraction method according to claim 2, wherein the concentration of dissolved dried precipitants in step (8) has a range of 0.05-0.2 g/mL in deionized water; and the dialyzing step uses a dialysis bag with a molecular weight cutoff of 3500 Da against distilled water for 24-72 hours.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Mahapatra (Mahapatra, S., & Banerjee, D. (2013).  Optimization of a bioactive exopolysaccharide production from endophytic Fusarium solani SD5.  Carbohydrate polymers, 97(2), 627-634).  Mahapatra teaches a method to extract exopolysaccharide production from F. solani SD5.  Mahapatra fails to teach the specific F. solani strain D07.  Mahapatra also fails to teach the vacuum filtration, dissolving in water, or freezing and drying the dialysate under vacuum steps recited in claim 2. Mahapatra does not teach or suggest washing with absolute ethanol, acetone and petroleum ether sequentially.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 2-6 and 8 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657